
      
        ENVIRONMENTAL PROTECTION AGENCY 
        48 CFR Parts 1503 and 1552 
        [FRL-6588-2] 
        Acquisition Regulation 
        
          AGENCY:
          Environmental Protection Agency. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) is issuing this rule to amend the EPA Acquisition Regulation (EPAAR) to add a contract clause to Agency contracts whereby contractors, under contracts exceeding $1,000,000, are required to display EPA Office of the Inspector General Hotline posters within contractor work areas. 
        
        
          DATES:
          Comments should be submitted not later than July 3, 2000. 
        
        
          ADDRESSES:
          Comments must be submitted to Larry Wyborski, U.S. Environmental Protection Agency, Office of Acquisition Management (3802R), 1200 Pennsylvania Avenue NW, Washington, DC 20460. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Larry Wyborski, U.S. Environmental Protection Agency, Office of Acquisition Management (3802R), 1200 Pennsylvania Avenue NW, Washington, DC 20460; (202) 564-4369, wyborski.larry@epamail.epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        A. Background Information 
        EPA's Office of Inspector General (OIG) requested that contractor personnel under EPA contracts have access to information for contacting the OIG in the event they wish to report waste, fraud or abuse under an EPA contract. The information will be available in an EPA OIG Hotline Poster. A contract clause will notify the contractor of the requirement to display the hotline posters and will provide a reference for obtaining the posters. 
        B. Executive Order 12866 
        This is not a significant regulatory action for purposes of Executive Order 12866; therefore, no review is required at the Office of Information and Regulatory Affairs, within the Office of Management and Budget (OMB). 
        C. Paperwork Reduction Act 
        The Paperwork Reduction Act does not apply because this rule does not contain information collection requirements for the approval of OMB under the Paperwork Reduction Act of 1980 (44 U.S.C. 3501, et seq). 
        D. Regulatory Flexibility Act (RFA), as Amended by the Small Business Regulatory Enforcement Fairness Act of 1996 (SBREFA), 5 U.S.C. 601 et seq. 
        The RFA generally requires an agency to prepare a regulatory flexibility analysis of any rule subject to notice and comment rulemaking requirements under the Administrative Procedure Act or any other statute, unless the agency certifies that the rule will not have a significant impact on a substantial number of small entities. Small entities include small businesses, small organizations, and small governmental jurisdictions. 
        For purposes of assessing the impact of this rule on small entities, small entity is defined as: (1) A small business that meets the definition of a small business found in the Small Business Act and codified at 13 CFR 121.201; (2) a small governmental jurisdiction that is a government of a city, county, town, school district or special district with a population of less than 50,000; and (3) a small organization that is any not-for-profit enterprise which is independently owned and operated and is not dominant in its field. 

        After considering the economic impacts of this proposed rule on small entities, I certify that this action will not have a significant economic impact on a substantial number of small entities. In determining whether a rule has a significant economic impact on a substantial number of small entities, the impact of concern is any adverse economic impact on small entities, since the primary purpose of the regulatory flexibility analyses is to identify and address regulatory alternatives “which minimize any significant economic impact of the proposed rule on small entities.” 5 U.S.C. Sections 603 and 604. Thus, an agency may certify that a rule will not have a significant economic impact on a substantial number of small entities if the rule relieves regulatory burden, or otherwise has a positive economic effect on all of the small entities subject to the rule. This direct final rule does not have a significant impact on a substantial number of small entities. The requirements under the rule impose no reporting, record-keeping, or compliance costs on small entities. 
        E. Unfunded Mandates Reform Act 

        Title II of the Unfunded Mandates Reform Act of 1995 (UMRA) Public Law 104-4, establishes requirements for Federal agencies to assess their regulatory actions on State, local and Tribal governments and the private sector. This rule does not contain a Federal mandate that may result in expenditures of $100 million or more for State, local, and Tribal governments, in the aggregate, or the private sector in any one year. Any private sector costs for this action relate to paperwork requirements and associated expenditures, which would be far below the level established for UMRA applicability. Thus, the rule is not subject to the requirements of sections 202 and 205 of the UMRA. 
        
        F. Executive Order 13045 
        Executive Order 13045, Protection of Children from Environmental Health Risks and Safety Risks (6 FR 19885, April 23, 1997), applies to any rule that: (1) Is determined to be economically significant as defined under Executive Order 12866; and (2) concerns an environmental health or safety risk that EPA has reason to believe may have disproportionate effect on children. If the regulatory action meets both criteria, the Agency must evaluate the environmental health or safety effects of the planned rule on children, and explain why the planned regulation is preferable to other potentially effective and reasonably feasible alternatives considered by the Agency. 
        This rule is not subject to Executive Order 13045 because it is not a significant rule as defined by E.O. 12866, and because it does not involve decisions on environmental health or safety risks. 
        G. Executive Order 13084 
        Under Executive Order 13084, EPA may not issue a regulation that is not required by statute, that significantly or uniquely affects the communities of Indian Tribal governments, and that imposes substantial direct compliance costs on those communities, unless the Federal government provides the funds necessary to pay for the direct compliance costs incurred by the Tribal governments, or EPA consults with those governments. If EPA complies by consulting, E.O. 13084 requires EPA to provide to OMB, in a separately identified section of the preamble to the rule, a description of the extent of EPA's prior consultation with representatives of affected Tribal governments, a summary of the nature of their concerns, and a statement supporting the need to issue the regulation. 
        In addition, Executive Order 13084 requires EPA to develop an effective process permitting elected and other representatives of Indian tribal governments “to provide meaningful and timely input in the development of regulatory policies on matters that significantly or uniquely affect their communities.” 
        This rule does not significantly or uniquely affect the communities of Indian Tribal governments. Accordingly, the requirements of section 3(b) of Executive Order 13084 do not apply to this rule. 
        H. National Technology Transfer and Advancement Act of 1995 
        Section 12(d) of the National Technology Transfer and Advancement Act of 1995 (NTTAA), Public Law 104-113, section 12(d) (15 U.S.C. 272 note) directs EPA to use voluntary consensus standards in its regulatory activities unless to do so would be inconsistent with applicable law or otherwise impractical. Voluntary consensus standards are technical standards (e.g., materials specifications, test methods, sampling procedures and business practices) that are developed or adopted by voluntary consensus standards bodies. The NTTAA directs EPA to provide Congress, through OMB, explanations when the Agency decides not to use available and applicable voluntary consensus standards. 
        This rule does not involve technical standards. Therefore, EPA did not consider the use of any voluntary consensus standards. 
        I. Executive Order 13132 
        Executive Order 13132, entitled “Federalism” (64 FR 43255, August 10, 1999), requires EPA to develop an accountable process to ensure “meaningful and timely input by State and local officials in the development of regulatory policies that have federalism implications.” “Policies that have federalism implications” are defined in the Executive Order to include regulations that have “substantial direct effects on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government.” 
        Under Section 6 of Executive Order 13132, EPA may not issue a regulation that has federalism implications, that imposes substantial direct compliance costs, and that is not required by statute, unless the Federal government provides the funds necessary to pay the direct compliance costs incurred by State and local governments, or EPA consults with State and local officials early in the process of developing the proposed regulation. EPA also may not issue a regulation that has federalism implications and that preempts State law, unless the Agency consults with State and local officials early in the process of developing the proposed regulation. 
        This proposed rule does not have federalism implications. It will not have substantial direct effect on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government, as specified in Executive Order 13132. The rule amends the EPA Acquisition Regulation to add a contract clause to agency contracts whereby contractors, under contracts exceeding $1,000,000, are required to display EPA Office of the Inspector General Hotline posters within contractor work areas.  Thus, the requirements of Section 6 of the Executive Order do not apply to this rule.
        
          Authority:
          The provisions of this regulation are issued under 5 U.S.C. 301; section 205(c), 63 Stat. 390, as amended 40 U.S.C. 486(c).
        
        
          List of Subjects in 48 CFR Parts 1503 and 1552
          Government procurement.
        
        
        Therefore, 48 CFR Chapter 15 is amended as set forth below: 
        1. The authority citation for parts 1503 and 1552 continues to read as follows:
        
          Authority:
          Sec. 205(c), 63 Stat. 390 as amended, 40 U.S.C. 486(c).
        
        
        
          PART 1503—[AMENDED]
          2. Subpart 1503.5, Other Imports Business Practices, is added as follows:
          
            Subpart 1503.5—Other Improper Business Practices
            
              1503.500-70
              Display of EPA Office of Inspector General Hotline Poster.
              The contracting officer shall insert the clause at 1552.203-71, Display of EPA Office of Inspector General Hotline Poster, in all contracts exceeding a value of $1,000,000 including all contract options.
            
          
        
        
          PART 1552—[AMENDED]
          3. 1552.203-71 is added to read as follows:
          
            1552.203-71
            Display of EPA Office of Inspector General Hotline Poster.
            As prescribed in 1503.500-70 insert the following clause in all contracts valued in excess of $1,000,000 including all contract options.
            
              Display of EPA Office of Inspector General Hotline Poster 
              (JUN 2000) 
              
              (a) For EPA contracts exceeding a value of $1,000,000 including all contract options, the contractor shall prominently display EPA Office of Inspector General Hotline posters in contractor facilities where the work is performed under the contract. 
              (b) Office of Inspector General hotline posters may be obtained from the EPA Office of Inspector General, ATTN: OIG Hotline (2443), 401 M Street, SW, Washington, DC 20460, or by calling (202) 260-5113. 
            
          
          
            Dated: April 18, 2000. 
            Betty L. Bailey, 
            Director, Office of Acquisition Management. 
          
        
      
      [FR Doc. 00-11137 Filed 5-3-00; 8:45 am] 
      BILLING CODE 6560-50-P
    
  